{¶ 1} The part of the judgment of the court of appeals that reversed the judgment of the trial court is reversed on the authority of Doe v. First United Methodist Church (1994), 68 Ohio St.3d 531, 629 N.E.2d 402, and Love v. Port *198Clinton (1988), 37 Ohio St.3d 98, 524 N.E.2d 166. The judgment of the trial court is reinstated.
Thomas A. Sobecki, for appellant.
Baker & Hostetler, L.L.P., Gregory V. Mersol, Kelly M. King, and Gil Brosky, for appellees.
Moyer, C.J., and Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
Pfeifer, J., dissents and would affirm the judgment of the court of appeals.